Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on (10/25/2019; 11/26/2019; 03/17/2020; 09/10/2020, 01/14/2021) was filed after the mailing date of the application on 06/12/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
	The drawings submitted on 06/12/2019 have been reviewed and accepted by the examiner.
	Response to Arguments
	Regarding the applicant’s arguments on pages 7-11:
	Applicant argues that Spivac in view of Sinha do not disclose the amendments to the independent claims. Examiner respectfully agrees that Spivac and Sinha do not disclose “wherein at least one of the first functionality or the second functionality includes controlling a building device of a building”. Examiner enters Yang (CN 103139019 A) onto the record, Yang teaches wherein at least one of the first functionality (smoke monitoring) or the second functionality (controlling appliances) includes controlling a building device of a building (household control terminal) ;( Page 2: ¶ 2,  Embodiment section ¶ 4-6; monitoring and controlling household appliances including smoke monitoring and controlling by the control terminal the smokescope alarm)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Spivac in view of Sinha to include controlling a building device, for performing a plurality of functionality as is taught by Yang
	The suggestion/motivation for doing so is to provide control over home devices

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spivac et al. (US 20120266168 A1) in view of Sinha et al. (US 20120324245 A1) and further in view of Yang (CN 103139019 A)

Regarding claim 1, Spivac teaches a distributed device network, the distributed device network comprising a plurality of device nodes connected to a wireless network and comprising memory (0014; 0039; 0005; multi-node distributed application running on network devices (equivalent to plurality of devices) each of the nodes executing a component of the application, (equivalent to store instruction when executed by one or more processors)
receive, from a server by a first device node of the plurality of device nodes, a first application, the first application comprising a first functionality; ([0004-0005; 0021-0022] deployment director of the system of servers, deploying VMS on the nodes (equivalent to receiving from a server (equivalent to server) by another server (equivalent to first device node) of a plurality of servers (equivalent to plurality of devices) software packages for a specific functions (equivalent to a first application comprising a first functionality)) 
execute, by the first device node, the first application to provide the first functionality; ([0004-0005; 0021-0022] running the software package on VMS deployed on the server)
 receive, from the server by a second device node of the plurality of device nodes, a second application, the second application comprising a second functionality; ([0004-0005; 0021-0022] deployment director of the system of servers, deploying VMS on the nodes (equivalent to receiving from a server (equivalent to server) by another server (equivalent to second device node) of a plurality of servers (equivalent to plurality of devices) software packages for a specific functions (equivalent to a second application comprising a second functionality))
execute, by the second device node, the second application to provide the second functionality; ([0004-0005; 0021-0022] running the software package on VMS deployed on the server)
Spivac does not explicitly teach wherein at least one of the first functionality or the second functionality includes controlling a building device of a building; wherein the wireless network connects to a cloud computing system via an external network and wherein the plurality of device nodes cooperate to perform one or more functions of the cloud computing system if the wireless network becomes disconnected from the cloud computing system
a cloud computing system via an external network and wherein the plurality of device nodes cooperate to perform one or more functions of the cloud computing system if the wireless network becomes disconnected from the cloud computing system (0004; 0014-0016; 0021-0022; 0031; the nodes connect to the internet (external network) but also the nodes cooperate to provide a local cloud network without the need for constant connection to an external network)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Spivac to include a remote device connected to a cloud server that continues to perform its configured functionality even when the connection to the serve is not present as is taught by Sinha
	The suggestion/motivation for doing so is to reduce disruption in remote functionality [0001-0005]
Spivac in view Sinha do not explicitly teach wherein at least one of the first functionality or the second functionality includes controlling a building device of a building;
In an analogous art Yang teaches wherein at least one of the first functionality (smoke monitoring) or the second functionality (controlling appliances) includes controlling a building device of a building (household control terminal) ;( Page 2: ¶ 2,  Embodiment section ¶ 4-6; monitoring and controlling household appliances including smoke monitoring and controlling by the control terminal the smokescope alarm)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Spivac in view of Sinha to include controlling a building device, for performing a plurality of functionality as is taught by Yang
	The suggestion/motivation for doing so is to provide control over home devices

Regarding claim 2, Spivac in view of Sinha and further in view of Yang teach the distributed device network of Claim 1, and is disclosed above, Spivac further teaches the plurality of device nodes (0021-0022; servers, which are well known to have processors (equivalent to package engine))
wherein the first application and the second application are packaged applications, (0004; each node has packaged applications needed for a specialized role (equivalent to first and second packaged application))
wherein the package engine manages execution of one or more packaged applications (0004-0005; 0021-0022; executing the packaged applications on the VMs running on the servers which are well known to have processors (equivalent to package engine)

Regarding claim 3, Spivac in view of Sinha and further in view of Yang teach the distributed device network of Claim 2, and is disclosed above, Spivac teaches wherein the one or more packaged applications have no external dependencies (0014; the system of nodes may be on a single network, and each node includes a software package and needed libraries on the instance itself, (equivalent to no external dependencies))

Regarding claim 4, Spivac in view of Sinha and further in view of Yang teach the distributed device network of Claim 3, and is disclosed above, Spivac further teaches wherein each of the one or more packaged applications is associated with a function of the one or more functions (0004-0005; each of the packages is associated with a function or specialized role)

Regarding claim 5 Spivac in view of Sinha and further in view of Yang teach the distributed device network of Claim 4, and is disclosed above, Spivac does not explicitly teach but Sinha teaches wherein each of the one or more functions is a microservice ([0069; micro-transaction applications (equivalent to microservice))

	The suggestion/motivation for doing so is to reduce disruption in remote functionality [0001-0005]

Regarding claim 6, Spivac in view of Sinha and further in view of Yang teach the distributed device network of Claim 5, and is disclosed above, Spivac further teaches wherein a first function of the one or more functions is a queue function to store information received from one or more end nodes and send the information to one or more of the plurality of device nodes (0026; VM workers communicate using a message brokering function that uses advanced message queueing protocol (equivalent to one or more functions is a queue; queues by definition store information; and furthermore messaging includes receiving and sending messages))

Regarding claim 7, Spivac in view of Sinha and further in view of Yang teach the distributed device network of Claim 5, and is disclosed above, Spivac further teaches wherein a second function of the one or more functions is a processing function to perform one or more tasks on information received from one or more of the plurality of device nodes to produce processing results (0025-0026; processing results function by the worker nodes, they nodes also send each other information and communicate)

Regarding claim 8, Spivac in view of Sinha and further in view of Yang teach the distributed device network of Claim 5, and is disclosed above, Spivac teaches wherein a third function of the one or more functions is a database function to store in local memory processing results received from one or more of the plurality of device nodes (0025-0026; caching information for processing which can be received from other nodes, as well as storing information a database server)

Claims 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. (US 20120324245 A1) in view of Spivac et al. (US 20120266168 A1) and further in view of Yang (CN 103139019 A)

Regarding claim 9, Sinha teaches an edge computing system, (0022; local cloud network of PicoDC nodes) comprising: 
a server configured to connect to an external network and having a plurality of packaged applications; (0014; 0022; 0025; the nodes can connect to an external network, and functionally provide applications)
and a plurality of constrained computing devices configured to connect to a wireless mesh network, (0056; 0066; where the nodes are wireless mesh nodes and connect and route information using a wireless mesh routing protocol)
 the wireless mesh network connected to the external network, (0031; where the PicoDC nodes that comprise the wireless mesh network can connect to external networks
the plurality of constrained computing devices comprising one or more processors and memory connected to the one or more processors, the memory having instructions stored thereon, that when executed by the one or more processors, cause the one or more processors to: (0076; 0083-0084; nodes with processors, executing instructions)
wherein the plurality of constrained computing devices cooperate to form a cloud computing system providing one or more functions, (0004; 0014-0016; 0022; the nodes are constrained by power and connectivity requirements, and connected together to provide a local cloud network) if the wireless mesh (see mapping above for mesh network) network becomes disconnected from the external network (0004; 0014-0016;0021-0022; 0031; the nodes connect to the internet (external network) but also the nodes cooperate to provide a local cloud network without the need for constant connection to an external network)

4850-6310-1930.1Atty. Dkt. No. 116048-0812receive, from the server, a second packaged application of the plurality of packaged applications, the second packaged application associated with a second functionality;
 and execute the second packaged application to provide the second functionality; 
wherein at least one of the first functionality or the second functionality includes controlling a building device of a building;
In an analogous art Spivac teaches receive, from the server, a first packaged application of the plurality of packaged applications, the first packaged application associated with a first functionality; execute the first packaged application to provide the first functionality; ([0004-0005; 0021-0022] deployment director of the system of servers, deploying VMS on the nodes (equivalent to receiving from a server (equivalent to server) by another server (equivalent to first device node) of a plurality of servers (equivalent to plurality of devices) software packages for a specific functions (equivalent to a first application comprising a first functionality)) 
execute the first packaged application to provide the first functionality; -4-([0004-0005; 0021-0022] running the software package on VMS deployed on the server)
 4850-6310-1930.1Atty. Dkt. No. 116048-0812receive, from the server, a second packaged application of the plurality of packaged applications, the second packaged application associated with a second functionality; ([0004-0005; 0021-0022] deployment director of the system of servers, deploying VMS on the nodes (equivalent to receiving from a server (equivalent to server) by another server (equivalent to second device node) of a plurality of servers (equivalent to plurality of devices) software packages for a specific functions (equivalent to a second application comprising a second functionality))
and execute the second packaged application to provide the second functionality; ([0004-0005; 0021-0022] running the software package on VMS deployed on the server)

	The suggestion/motivation for doing so is to better deploy multi-node cloud services [0002-0003]
	Sinha in view of Spivac do not explicitly teach wherein at least one of the first functionality or the second functionality includes controlling a building device of a building;
In an analogous art Yang teaches wherein at least one of the first functionality (smoke monitoring) or the second functionality (controlling appliances) includes controlling a building device of a building (household control terminal) ;( Page 2: ¶ 2,  Embodiment section ¶ 4-6; monitoring and controlling household appliances including smoke monitoring and controlling by the control terminal the smokescope alarm)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Sinha in view of Spivac to include controlling a building device, for performing a plurality of functionality as is taught by Yang
	The suggestion/motivation for doing so is to provide control over home devices

Regarding claim 10, Sinha in view of Spivac and further in view of Yang teach the edge computing system of Claim 9, and is disclosed above, Sinha does not explicitly teach but Spivac teaches the plurality of (0021-0022; servers, which are well known to have processors (equivalent to package engine)) wherein the package engine manages execution of the plurality of packaged applications (0004-0005; 0021-0022; each node has packaged applications needed for a specialized role (equivalent to first and second packaged application) executing the packaged applications on the VMs running on the servers which are well known to have processors (equivalent to package engine)

	The suggestion/motivation for doing so is to better deploy multi-node cloud services [0002-0003]

 Regarding claim 11, Sinha in view of Spivac and further in view of Yang teach the edge computing system of Claim 10, and is disclosed above, Sinha teaches wherein the plurality of packaged applications have no external dependencies (0029; 0031; the PicoDC nodes are standalone and independent and therefore cannot have any external dependencies by definition) 

Regarding claim 12, Sinha in view of Spivac and further in view of Yang teaches the edge computing system of Claim 11, Sinha does not explicitly teach but Spivac teaches wherein each of the plurality of packaged applications is associated with a function of the one or more functions (0004-0005; each of the packages is associated with a function or specialized role) 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Sinha to include explicitly define how the applications are deployed on the remote nodes as is taught by Spivac.
	The suggestion/motivation for doing so is to better deploy multi-node cloud services [0002-0003]

Regarding claim 13, Sinha in view of Spivac and further in view of Yang teach the edge computing system of Claim 12, and is disclosed above, Sinha further teaches wherein each of the one or more functions is a microservice for the cloud computing system ([0069; micro-transaction applications (equivalent to microservice))

Regarding claim 14, Sinha in view of Spivac and further in view of Yang teach the edge computing system of Claim 13, and is disclosed above, Sinha teaches constrained computing devices (0004; 0014-0016; 0022; the nodes are constrained by power and connectivity requirements, and connected together to provide a local cloud network)
Sinha does not explicitly teach wherein a first function of the one or more functions is a queue function to store information received from at least one of a constrained computing device of the plurality of constrained computing devices, or an end node.  
In an analogous art Spivac teaches wherein a first function of the one or more functions is a queue function to store information received from at least one of a computing device of the plurality of computing devices, or an end node (0026; VM workers communicate using a message brokering function that uses advanced message queueing protocol (equivalent to one or more functions is a queue; queues by definition store information; and furthermore messaging includes receiving and sending messages))
Though Spivac does not disclose that the computing devices are constrained computing devices, Sinha teaches the constrained computing devices and therefore the combination does teach constrained computing devices. Therefore It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Sinha to include explicitly define how the functions such as queue functions are deployed on the remote nodes as is taught by Spivac.
	The suggestion/motivation for doing so is to better deploy multi-node cloud services [0002-0003]

Regarding claim 15, Sinha in view of Spivac and further in view of Yang teach the edge computing system of Claim 13, and is disclosed above, Sinha further teaches wherein a second function of the one or more functions is a processing function to perform one or more tasks on information received from at least one of a (0019; 0021; 0024; 0043; receiving loads and requests from clients (equivalent to end node) and providing a functionality or service from the PicoDC nodes)

(0004; 0014-0016; 0022; the nodes are constrained by power and connectivity requirements, and connected together to provide a local cloud network)
Sinha does not explicitly teach wherein a third function of the one or more functions is a database function to store processing results received from one or more constrained computing devices of the plurality of constrained computing devices 
	In an analogous art Spivac teaches wherein a third function of the one or more functions is a database function to store processing results received from one or more constrained computing devices of the plurality of constrained computing devices (0025-0026; caching information for processing which can be received from other nodes, as well as storing information a database server)
Though Spivac does not disclose that the computing devices are constrained computing devices, the Sinha teaches constrained computing devices and therefore the combination does teach constrained computing devices. Therefore It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Sinha to include explicitly define how the functions such as queue functions are deployed on the remote nodes as is taught by Spivac.
	The suggestion/motivation for doing so is to better deploy multi-node cloud services [0002-0003]

Regarding claim 17, the claim inherits the same rejection as claim 9 above Sinha teaches (0022; local cloud network of PicoDC nodes) Sinha further teaches wherein the plurality of packaged applications are microservices having no external dependencies; ([0069; micro-transaction applications (equivalent to microservice) 0029; 0031; the PicoDC nodes are standalone and independent and therefore cannot have any external dependencies by definition) 

Regarding claim 18, the claim inherits the same rejection as claim 14 above Sinha teaches (0022; local cloud network of PicoDC nodes)
(0022; local cloud network of PicoDC nodes)
Regarding claim 20, the claim inherits the same rejection as claim 16 above Sinha teaches (0022; local cloud network of PicoDC nodes)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Abderrahmen Chouat
Examiner
Art Unit 2451





/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451